DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a substrate, comprising: a base layer; a black column spacer formed on the base layer; an electrode layer present between the base layer and the black column spacer, wherein the black column spacer is in contact with the electrode layer, wherein the black column spacer has an optical density in a range of 1.1 to 4, wherein the black column spacer has a curved portion and a tapered portion, wherein the tapered portion is disposed between the curved portion and the base layer, wherein the curved portion has a central cross section, where the central cross section extends across the entire width of the curved portion, wherein the central cross section of the curved portion consists of a curved part or consists of the curved part and a portion having curvature of 0, wherein the curved part has a center of curvature inside the central cross section of the curved portion, and wherein a cross section of the tapered portion has a curved shape, wherein a center of the curvature of the curved shape is outside a cross section of the black column spacer, and wherein the curved shape of the tapered portion extends to a bottom end of the spacer and contacts the electrode layer.
Claim 12 recites, inter alia, a method for producing a substrate having a base layer and a black column spacer formed thereon, the black column spacer having an optical density in a range of 1.1 to 4, and having a curved portion, wherein a cross section of the curved portion having at least one region having curvature, the method comprising: pressing an imprinting mask onto a photocurable material disposed on the base layer to shape the photocurable material into the shape of the black column spacer, wherein the imprinting mask has a light-transmissive main body, wherein a molded form of the black column spacer is recessed into a surface of a light-transmissive main body, and a light-shielding layer is formed on the remaining surface of the main body on which the molded form is not present; and curing a portion of the photocurable material that is present in the molded form of the imprinting mask through the light-transmissive body, wherein a remaining portion of the photocurable material covered by the light-shielding layer is not cured. 
None of the prior art of record alone or in combination discloses the claimed invention.
Shu et al. (US 2018/0314105) discloses a substrate (see fig. 9, for instance), comprising: a base layer (11); a black column spacer (13) formed on the base layer; an electrode layer (12) present between the base layer and the black column spacer, wherein the black column spacer is in contact with the electrode layer (see fig. 9).
Korchev et al. (US 2016/0017168) discloses wherein the black column spacer (740, see fig. 7B, for instance) has an optical density in a range of 1.1 to 4 ([0048]).
 Kim et al. (US 2018/0321535) discloses (see figure 4, for instance) wherein the black column spacer ([0158]) has a curved portion and a tapered portion, wherein the tapered portion is disposed between the curved portion and the base layer, wherein the curved portion has a central cross section, where the central cross section extends across the entire width of the curved portion, wherein the central cross section of the curved portion consists of a curved part or consists of the curved part and a portion having curvature of 0, wherein the curved part has a center of curvature inside the central cross section of the curved portion, and wherein a cross section of the tapered portion has a curved shape, wherein a center of the curvature of the curved shape is outside a cross section of the black column spacer (see figure 4).
Lee et al. (KR1020140061786) discloses a method for producing a substrate having a base layer and a black column spacer formed thereon, and having a curved portion, wherein a cross section of the curved portion having at least one region having curvature. 
However, neither Shu, Korchev, Kim nor Lee expressly discloses wherein the curved shape of the tapered portion extends to a bottom end of the spacer and contacts the electrode layer, or steps of pressing an imprinting mask onto a photocurable material disposed on the base layer to shape the photocurable material into the shape of the black column spacer, wherein the imprinting mask has a light-transmissive main body, wherein a molded form of the black column spacer is recessed into a surface of a light-transmissive main body, and a light-shielding layer is formed on the remaining surface of the main body on which the molded form is not present; and curing a portion of the photocurable material that is present in the molded form of the imprinting mask through the light-transmissive body, wherein a remaining portion of the photocurable material covered by the light-shielding layer is not cured, nor would it have been obvious to do so in combination.
Claims 2-4, 6-8, 10-11 and 13-15 are allowed by virtue of dependency from claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        4/26/2022